This case is before the court on motion of appellee J. W. Renfro to affirm on certificate because of the failure of appellant to file the transcript within the time provided by law. The record discloses that the trial court rendered final judgment on the 17th day of December, 1940. Appellant's motion for a new trial was overruled on the 10th day of January, 1941, at which time notice of appeal was given. The time within which the transcript should have been filed in the Court of Civil Appeals expired on the 11th day of March, 1941. R.S. Art. 1839, as amended in 1931, Vernon's Ann.Civ.Stats. art. 1839. Appellee Renfro filed his motion to affirm on certificate April 5, 1941, during the term to which appellant's appeal was returnable.
Under the provisions of R.S. Art. 1841, Vernon's Ann.Civ.St. art. 1841, the appellee is entitled to have the judgment of the trial court affirmed. 3 Tex.Jur. 737; Beaver v. Beaver, Tex. Civ. App. 57 S.W.2d 279, and authorities there cited.
The motion to affirm on certificate is granted, and the judgment of the trial court is affirmed.